     Case 1:19-cv-00055-NONE-EPG Document 90 Filed 07/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     PETER BURCHETT,                                  Case No. 1:19-cv-00055-NONE-EPG (PC)
12
                         Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR RECONSIDERATION
            v.
14                                                    (ECF No. 89)
     JANE DOE, et al.,
15
                         Defendants.
16

17

18          Peter Burchett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On July 21, 2020, Plaintiff filed a motion for reconsideration pursuant to Federal Rule of

21   Civil Procedure 60(b)(6) of the Court’s order denying his motion for appointment of pro bono

22   counsel. (ECF No. 89). Plaintiff argues that pro bono counsel should be appointed because he

23   will need to present expert testimony; because all California state prisoners are on lockdown due

24   to the coronavirus pandemic; because subpoenas will be necessary to gather evidence and secure

25   the attendance of witnesses; because some of the documents contain highly classified

26   information; because of the “enormous” amount of records and documents that will need to be

27   gathered; because he needs assistance preparing his initial disclosures; and because of the

28
                                                       1
     Case 1:19-cv-00055-NONE-EPG Document 90 Filed 07/23/20 Page 2 of 3

 1   settlement conference in October.1 Finally, Plaintiff argues that the Court should “recognize

 2   Defendant(s) continued retaliation method(s).”

 3           Federal Rule of Civil Procedure 60(b) governs grounds for relief from an order:

 4                    On motion and just terms, the court may relieve a party or its legal
                      representative from a final judgment, order, or proceeding for the
 5                    following reasons: (1) mistake, inadvertence, surprise, or excusable
                      neglect; (2) newly discovered evidence that, with reasonable
 6
                      diligence, could not have been discovered in time to move for a
 7                    new trial under Rule 59(b); (3) fraud (whether previously called
                      intrinsic or extrinsic), misrepresentation, or misconduct by an
 8                    opposing party; (4) the judgment is void; (5) the judgment has been
                      satisfied, released, or discharged; it is based on an earlier judgment
 9                    that has been reversed or vacated; or applying it prospectively is no
                      longer equitable; or (6) any other reason that justifies relief.
10

11   Fed. R. Civ. P. 60(b).

12           As to Rule 60(b)(6), Plaintiff “must demonstrate both injury and circumstances beyond his

13   control that prevented him from proceeding with the action in a proper fashion.” Harvest v.

14   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (citation and internal quotations marks omitted).

15   Additionally, Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest

16   injustice….” (Id.) (citation and internal quotations marks omitted).

17           Plaintiff’s motion will be denied. Plaintiff has failed to set forth facts or law that shows

18   that he meets any of the above-mentioned reasons for granting relief from the order denying his

19   motion for appointment of pro bono counsel without prejudice.

20           Accordingly, IT IS ORDERED that Plaintiff’s motion for reconsideration (ECF No. 89) is

21   DENIED.

22
     IT IS SO ORDERED.
23

24       Dated:      July 22, 2020                                     /s/
                                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27           1
               The Court notes that a scheduling conference has been set for October 26, 2020. No settlement conference
     has been set in this case.
28
                                                             2
     Case 1:19-cv-00055-NONE-EPG Document 90 Filed 07/23/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
